COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                     ORDER TO FILE BRIEF

Appellate case name:      John Furnace, Jr. v. The State of Texas

Appellate case number:    01-11-00481-CR

Trial court case number: 63237

Trial court:              412th Judicial District Court of Brazoria County

       On October 11, 2012, we ordered that appellant file a brief within 30 days. See TEX. R.
APP. P. 37.3(c), 38.6. Appellant did not respond. On December 5, 2012, we notified appellant,
through his retained counsel, Abraham Fisch, that a brief had not been filed, and we required a
response within 10 days. See TEX. R. APP. P. 38.8(b)(2). Again, appellant did not respond.
         On January 15, 2013, we abated the appeal and remanded the case to the trial court for a
hearing, as required by Rule of Appellate Procedure 38.8(b), to determine whether appellant still
wished to prosecute the appeal, whether Counsel Fisch had abandoned the appeal by failing to
file a brief, and whether appellant is indigent and should have counsel appointed. See id.
      On January 31, 2013, the trial court filed a supplemental record containing its findings.
We order the appeal reinstated.
       The trial court’s order indicates that it was unable to make the findings we requested
because, although noticed to appear, neither Counsel Fisch nor appellant appeared at the hearing.
        It is ORDERED that appellant’s counsel, Abraham Fisch, file in this Court, no later
than March 19, 2013, a brief on appellant’s behalf that complies with Rule of Appellate
Procedure 38.1. See TEX. R. APP. P. 38.1. No motions for extension of time will be entertained
absent extraordinary circumstances. If Abraham Fisch does not file a brief as ordered, we
will issue an order directing the trial court to issue notice and service of citation against
Abraham Fisch, commanding him to appear before it and to show cause why he should not
be held in contempt.


Judge’s signature: /s/ Jane Bland
                    Acting individually     Acting for the Court

Date: February 28, 2013